Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 11, 1994, convicting defendant upon his plea of guilty of the crimes of rape in the second degree and incest.
Defendant pleaded guilty to the crimes of rape in the second degree and incest in satisfaction of a nine-count indictment in which he was charged with having sexual intercourse with his minor daughter. He was sentenced to concurrent terms of 1 to *6343 years in prison. Defendant argues that, given his mental deficiencies and emotional problems, the sentence imposed is harsh and excessive. We disagree. The record reveals that defendant has a history of sexual offenses against minors. This, coupled with the nature of crimes at issue and the fact that the sentence is within statutory guidelines, persuades us not to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.